                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
TZVEE WOOD and ANDREA MALESTER,                                      DOC #: _________________
                                                                     DATE FILED: 1/16/2020
                              Plaintiffs,

               -against-                                                  14 Civ. 7535 (AT) (DCF)

MUTUAL REDEVELOPMENT HOUSES, INC., et al.,                                         ORDER

                          Defendants.
ANALISA TORRES, District Judge:

       On November 19, 2019, the Honorable Debra C. Freeman issued an ORDER closing
discovery in this case. ECF No. 249 at 18–19. Plaintiffs pro se filed objections to that order on
December 26, 2019. ECF No. 255. Defendants filed a response to those objections on January
10, 2020. ECF No. 259.

         Plaintiffs now ask the Court for an extension to reply to Defendants’ response. ECF No.
261. Neither Federal Rule of Civil Procedure 72 nor the Court’s Individual Practices in Civil
Cases contemplates a reply in support of objections to a Magistrate Judge’s ruling. Chen-Oster
v. Goldman, Sachs & Co., No. 10 Civ. 6950, 2019 WL 6221110, at *4 (S.D.N.Y. Oct. 7, 2019);
see also Alexander v. Evans, No. 88 Civ. 5309, 1993 WL 427409, at *4 (S.D.N.Y. Oct. 15, 1993)
(denying party’s motion for leave to file a reply in support of party’s objections, noting the
absence of a provision for replies in Rule 72, and declining to consider the reply under the
district court’s inherent discretion to hear further evidence) Although a reply is not authorized,
this Court may, in its inherent discretion, allow a reply. See Alexander, 1993 WL 427409, at *4.

         Accordingly, given the short extension requested by Plaintiffs, and their status as pro se
litigants, Plaintiffs’ request to file a reply is GRANTED. By January 28, 2020, Plaintiffs shall
file their reply, not to exceed five pages. It is further ORDERED that Defendants will contact
Plaintiffs to ensure that they have received a copy of Defendants’ response. If Defendants find
that Plaintiffs have not yet received a copy of Defendants’ response by January 17, 2020,
Defendants shall make arrangements to provide a copy of the response on Plaintiffs by January
21, 2020.

       The Clerk of Court is also directed to mail a copy of this order to Plaintiffs pro se.


       SO ORDERED.

Dated: January 16, 2020
       New York, New York
